MEMORANDUM **
Defendant Stanley Gene Ellis pleaded guilty to one count of a felon in possession of a firearm. The district court sentenced him to 188 months’ imprisonment pursuant to the Armed Career Criminal Act of 1984, 18 U.S.C. § 924(e). Defendant’s only argument on appeal is that his prior convictions should have been alleged in the charging document and either admitted or proved to a jury beyond a reasonable doubt. We affirm.
Defendant’s argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 243-47, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). See also United States v. Grisel, 488 F.3d 844, 846 (9th Cir.2007) (en banc) (noting that Almenda-rez-Torres remains good law). Defendant’s argument that we should invoke the doctrine of constitutional doubt is foreclosed by Grisel, 488 F.3d at 846-47.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.